Case 3:16-cv-02458-MMA-BLM Document 108-2 Filed 01/28/20 PageID.1374 Page 1 of 1



                                        CERTIFICATE OF SERVICE
  Case Name: Holmes v. Estock                             Case No.: 3:16-cv-02458-MMA-BLM


  I hereby certify that on November 1, 2019, I electronically filed the following
  documents with the Clerk of the Court by using the CM/ECF system:
   EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE
   FOR THE MOTION FOR SUMMARY JUDGMENT; DECLARATION
   OF BRIAN A. VOGEL; PROPOSED ORDER



   I certify that all participants in the case are registered CM/ECF users and that service will be accomplished by
   the CM/ECF system.

   I declare under penalty of perjury, under the laws of the State of California, that the foregoing is true and correct
   and that this declaration was executed October 28, 2019 at Ventura, California.


   BRIAN A. VOGEL                                         /s/ Brian A. Vogel
   Declarant                                              Signature
